UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6933


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

NATHAN ALLEN ENTSMINGER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, District Judge. (7:13-cr-00042-GEC-RSB-1; 7:14-cv-80784-
GEC-RSB)


Submitted: October 30, 2017                                 Decided: November 16, 2017


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Nathan Allen Entsminger, Appellant Pro Se. Jennifer R. Bockhorst, Assistant United
States Attorney, Abingdon, Virginia; Donald Ray Wolthuis, Assistant United States
Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nathan Allen Entsminger seeks to appeal the district court’s order denying relief

on his 28 U.S.C. § 2255 (2012) motion. We grant the Government’s motion and dismiss

the appeal for lack of jurisdiction because the notice of appeal was not timely filed.

       When the United States or its officer or agency is a party, the notice of appeal

must be filed no more than 60 days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal period under

Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6).

“[T]he timely filing of a notice of appeal in a civil case is a jurisdictional requirement.”

Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on April 6, 2017. The notice

of appeal was filed, at the earliest, * on June 13, 2017. Because Entsminger failed to file a

timely notice of appeal or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED




       *
         This is the date Entsminger asserts that he placed the notice of appeal in the
prison mail system. See Fed. R. App. P. 4(c) (prisoner’s notice of appeal is deemed filed
when delivered to prison officials for mailing); Houston v. Lack, 487 U.S. 266, 276
(1988) (same).


                                             2